USCA11 Case: 20-11719     Date Filed: 05/04/2021    Page: 1 of 6



                                                          [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-11719
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:19-cv-81692-RAR


RAYMOND JAMES FINANCIAL INC.,

                                                            Plaintiff-Appellant,

                                  versus

ADA SERENA CORDOVA ARMIJOS,
AMERICA ALICIA TROYA DE KENNEDY,
ANA CATALINA AYLWIN EQUIGUREN,
ANA C. YANS CONSTANTE,
ANA DEL CARMEN NARVAEZ CHACON, et al.

                                                          Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                               (May 4, 2021)
          USCA11 Case: 20-11719       Date Filed: 05/04/2021   Page: 2 of 6



Before MARTIN, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:

      Appellees are investors who claim to have been harmed by a fraudulent

scheme, and in their telling Raymond James Financial Services, Inc., was affiliated
with a developer of that scheme. So the appellees brought an arbitration to recover
their losses, and added RJFS as a party respondent. RJFS sought, and received, a

temporary restraining order that stopped the appellees from prosecuting their
claims against RJFS in prosecution. That TRO was purportedly dissolved, and in
the same order the district court also denied RJFS’s motion for preliminary
injunction. Because we may not hear appeals of interlocutory orders refusing to
enjoin an arbitration subject to the Federal Arbitration Act, we dismiss for lack of
jurisdiction.

                                          I.
      The dispute that gave rise to this appeal is the claim that Frank Chatburn,
who had at one time been registered with RJFS, marketed fraudulent financial

products to the appellee investors. According to the appellee investors, in so
doing, Chatburn held himself out to be associated with “Raymond James,” and
apparently they believed him to be a “Raymond James’ Branch Manager between

2008 and 2012” even though RJFS had terminated him on August 15, 2008. But
for our purposes, it isn’t important what Chatburn might have said, or what the
investors might have thought, or what RJFS might have known. What matters is




                                          2
           USCA11 Case: 20-11719       Date Filed: 05/04/2021    Page: 3 of 6



that the investors filed a Statement of Claim in a FINRA arbitration in August
2018, and added RJFS as a respondent in November 2019.

        In December 2019, RJFS filed a complaint for declaratory judgment and
injunctive relief in federal court. RJFS sought a declaratory judgment that the
investors’ claims against RJFS were not arbitrable in FINRA arbitration, and
sought preliminary and permanent injunctive relief enjoining the investors from
proceeding with the arbitration against RJFS. RJFS also moved for a temporary
restraining order, to restrain the investors from prosecuting their claims against

RJFS in the arbitration. On January 9, 2020, the district court granted the TRO.
        The TRO was extended for good cause on January 24, and then extended
twice more, until the motion for preliminary injunction was heard. Finally, the
preliminary injunction hearing was held on April 15, and the district court denied
the motion for preliminary injunction and dissolved the TRO. On April 27, the
district court issued a memorandum opinion explaining its reasoning.
        Rather than go gently to arbitration, RJFS filed a notice of appeal from the
April 15 ruling. And on July 24, the investors responded by filing a motion to
dismiss for lack of appellate jurisdiction under 9 U.S.C. § 16, which strips us of
jurisdiction to review interlocutory orders refusing to enjoin arbitration
proceedings. In an order issued on October 5, we carried that motion with this
case.
                                           II.
        “We have a duty to assure ourselves of our jurisdiction at all times in the
appellate process.” Overlook Gardens Props., LLC v. ORIX USA, L.P., 927 F.3d

                                           3
            USCA11 Case: 20-11719       Date Filed: 05/04/2021    Page: 4 of 6



1194, 1198 (11th Cir. 2019). We review whether we have appellate jurisdiction de
novo. Id.

                                           III.
      While we generally have authority to hear interlocutory appeals of orders
refusing injunctions under 28 U.S.C. § 1292(a)(1), our jurisdiction in this context
is governed by the more specific provisions of the Federal Arbitration Act, 9
U.S.C. § 16. ConArt, Inc. v. Hellmuth, Obata & Kassabaum, Inc., 504 F.3d 1208,
1210 (11th Cir. 2007). The subsections of § 16 relevant to this case are (a)(2) and

(b)(4). Section 16(a)(2) provides that an “appeal may be taken from—an
interlocutory order granting, continuing, or modifying an injunction against an
arbitration that is subject to this title.” Section 16(b)(4), on the other hand, is a
prohibition: “[A]n appeal may not be taken from an interlocutory order—refusing
to enjoin an arbitration that is subject to this title.” This Circuit has previously
characterized those provisions of § 16 in broad strokes, noting that § 16(a)(1)–(2)
“allows appeals from orders that somehow prevent arbitration from going
forward,” and that § 16(b) “bars appeals from interlocutory orders that in one way
or another allow the arbitration to proceed.” Randolph v. Green Tree Fin. Corp.—
Ala., 178 F.3d 1149, 1153 (11th Cir. 1999) (internal quotation marks omitted),
overruled in part by Green Tree Fin. Corp.—Ala. v. Randolph, 531 U.S. 79 (2000).
      Neither party seems to dispute that the part of the district court’s order
denying the preliminary injunction is not appealable at this stage. It is well that
they do not, because that sort of interlocutory order falls squarely in § 16(b)(4)’s
jurisdictional prohibition as an order “refusing to enjoin an arbitration.” As this

                                            4
            USCA11 Case: 20-11719     Date Filed: 05/04/2021    Page: 5 of 6



Circuit has said in similar circumstances in ConArt, “the plain terms of § 16(b) fit
this situation snugly; there is no wiggle room.” 504 F.3d at 1210.

      RJFS instead argues that the part of the district court’s order that dissolved
the TRO is appealable. Because “[i]t is well established that as a general rule a
temporary restraining order is not appealable,” RJFS’s first hurdle is to show that
the TRO was really an injunction in disguise. Fernandez-Roque v. Smith, 671 F.2d
426, 429 (11th Cir. 1982). It’s possible that RJFS can do so—“the label attached
to an order by the trial court is not decisive,” and the lengthy duration of the TRO

cuts in favor of finding it to be an injunction. Id. (internal quotation marks
omitted).
      But even if the TRO here was really an injunction, we have no jurisdiction.
That framing of the TRO would mean that the district court’s order eliminated an
injunction of an arbitration. RJFS would have us find that the district court order
was therefore “modifying” an injunction under 9 U.S.C. § 16(a)(2). But that would
fly in the face of our previous characterization of § 16(a)(1) and (2) as allowing
“appeals from orders that somehow prevent arbitration from going forward.”
Randolph, 178 F.3d at 1153 (emphasis added). And RJFS gives us no case law to
demonstrate why a wholesale dissolution of an injunction should be considered a
modification, versus its more natural fit as an order “refusing to enjoin an
arbitration” under 9 U.S.C. § 16(b)(4). What is more, interpreting a dissolution of
an injunction to fall under § 16(b)(4) would be in line with language our Circuit
has used previously when discussing this topic. See ConArt, 504 F.3d at 1211
(“Because an order dissolving another court’s injunction does not fall within

                                          5
          USCA11 Case: 20-11719       Date Filed: 05/04/2021    Page: 6 of 6



§ 16(b), [finding that we have appellate jurisdiction over that order] cannot be
precedent for the proposition that we have interlocutory appellate jurisdiction over

an order that does [fall within § 16(b)].” (emphasis added)).
      That means we cannot consider whether the district court was right to
dissolve the TRO, or whether RJFS should have been given a preliminary
injunction. Without jurisdiction, those questions are simply not ours to decide.
                                         IV.
      “As the familiar maxim goes, federal courts are ‘courts of limited

jurisdiction.’” Camarena v. Dir., Immigr. & Customs Enf’t, 988 F.3d 1268, 1271
(11th Cir. 2021) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
375, 377 (1994)). In this case, those limits are defined by the Federal Arbitration
Act. And because this appeal falls outside those limits, appellees’ motion to
dismiss is GRANTED.




                                          6